office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mshurtliff postn-139152-13 uilc date date to jeanette l czachur sb_se atti senior program analyst from blaise g dusenberry senior technician reviewer branch procedure administration subject electronic return originators this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether it is a violation of irs e-file rules for an electronic return originator ero to share its electronic_filing_identification_number efin with others whether it is a violation of irs e-file rules for an employee of an ero to prepare returns at a location other than the business location provided on the ero’s form_8633 application to participate in the irs e-file program whether it is a violation of irs e-file rules for a subcontractor of an ero to prepare returns at a location other than the ero’s business location what are an ero’s due diligence requirements with respect to returns prepared by employees of the ero what are an ero’s due diligence requirements with respect to returns prepared by a subcontractor of the ero whether a return that is electronically filed by a return preparer using a borrowed efin is valid postn-139152-13 if an ero violates irs e-file rules can return_preparer_penalties be imposed on the ero conclusion sec_1 it is a violation of irs e-file rules for an ero to share its electronic_filing efin with others it is not a violation of irs e-file rules for an employee of an ero to prepare returns at a location other than the business location provided on the ero’s form_8633 it is a violation of irs e-file rules for an ero to electronically originate returns prepared by a subcontractor regardless of where the returns are prepared an ero that is also a return preparer must exercise due diligence in accordance with the provisions of the code treasury regulations and publication handbook for authorized irs e-file providers of individual income_tax returns it is a violation of irs e-file rules for an ero to electronically originate returns that it did not prepare or collect from a taxpayer irs e-file rules do not address whether an ero must exercise due diligence in reviewing returns that are prepared by or collected from a subcontractor of the ero an ero becomes an income_tax_return_preparer of the returns and is subject_to return preparer due diligence requirements when as a result of entering data from a return prepared by a subcontractor it discovers errors that require substantive changes and then corrects the errors before filing the return electronically filing an income_tax return with a borrowed efin does not alone invalidate a return if the tax_return otherwise meets the established criteria for a valid_return it should be processed despite being filed with a borrowed efin whether return_preparer_penalties may be imposed against an ero depends on whether the ero is a tax_return_preparer return_preparer_penalties may be imposed against an ero that meets the definition of a tax_return_preparer under internal_revenue_code code sec_7701 and sec_301_7701-15 law and analysis revproc_2007_40 specifies the requirements for participating as an authorized e-file provider and is the official set of rules that govern participation in irs e-file to participate in the irs e-file program an authorized e-file provider must comply with all the provisions of revproc_2007_40 and all publication and notices governing irs e-file revproc_2007_40 sec_4 a participant in the irs e-file is referred to as an authorized irs e-file provider or provider electronic return originators eros are one category of providers an postn-139152-13 ero is defined as a provider that originates the electronic submission of returns sec_3 of revproc_2007_40 as a condition of participating in the irs e-file program publication irs e-file application and participation states that providers must protect their efins etins and passwords from unauthorized use providers must never share the number and passwords with others including not transferring efins or etins to another entity when transferring the business by sale gift or other_disposition emphasis added furthermore form_8633 application to participate in the irs e-file program requires efin applicants to sign an agreement which states in part acceptance for participation is not transferrable i understand that if this firm is sold or its organizational structure changes a new application must be filed i further understand that noncompliance will result in the firms and or the individuals listed on this application being suspended from participation in the irs e-file program accordingly the irs may suspend an ero who shares its efin or impose other sanctions including expulsion from the program whether it is a violation of the irs e-file rules for an ero to originate a return that is not prepared at the fixed business location listed on the ero’s form_8633 depends on who prepares the return it is not a violation of the irs e-file rules for employees of an ero to prepare returns at a location other than the ero’s business location if the returns are forwarded to another location for electronic return origination specifically publication states an application is not required for a location if tax returns are only prepared or collected at the location and forwarded to another location for origination of the electronic submission or returns it is a violation of the irs e-file rules however for an ero to electronically originate returns that are prepared by a subcontractor of the ero regardless of where the returns are prepared according to publication a n ero must originate the electronic submission of only returns that the ero either prepared or collected from a taxpayer an ero that is also a paid preparer must exercise due diligence in the preparation of returns in accordance with the provisions of the code treasury regulations including circular_230 and publication for example sec_6695 requires paid preparers to exercise due diligence in the preparation of returns involving eitc as it is a popular target for fraud and abuse paid preparers must complete all required worksheets and meet all record keeping requirements associated with preparing returns involving eitc more generally section dollar_figure of circular_230 states that a return preparer must exercise due diligence i n preparing or assisting in the preparation of approving and filing tax returns documents affidavits and other papers relating to internal_revenue_service matters an ero that chooses to originate returns that it has not prepared but only collected from taxpayers becomes an income_tax_return_preparer of the returns and is subject_to postn-139152-13 return preparer due diligence requirements when as a result of entering data it discovers errors that require substantive changes and then corrects the errors before filing the return see publication in addition to complying with the above- referenced due diligence requirements eros must ensure that taxpayers execute form_8879 before the ero originates the electronic submission of the return eros must also comply with all of the direct deposit rules provided in publication as explained above it is a violation of irs e-file rules for an ero to electronically originate returns that it did not prepare or collect from a taxpayer irs e-file rules thus do not address whether an ero must exercise due diligence in reviewing returns that are prepared by or collected from a subcontractor of the ero if an ero violates this provision of the irs e-file rules the irs is limited to imposing sanctions against the ero pursuant to section of revproc_2007_40 the validity of a return that is prepared by a subcontractor of an ero or is electronically filed using a borrowed efin depends not on irs e-file rules but on whether the return satisfies the well-known four-part beard test 82_tc_766 aff'd per curium 792_f2d_139 6th cir for a return to be valid the information on the return must be sufficient for the irs to calculate tax_liability the filed document must purport to be a return the return must be an honest and reasonable attempt to comply with the tax laws and the taxpayer must execute the return under penalties of perjury id if a return satisfies these four requirements it is legally valid even if it is prepared by a subcontractor of an ero or is electronically filed using a borrowed efin whether return_preparer_penalties may be imposed against an ero depends on whether the ero is a return preparer an ero does not automatically become a return preparer by sharing its efin therefore return_preparer_penalties may not be imposed against an ero if the ero’s only violation is sharing its efin return_preparer_penalties may however be imposed against an ero that meets the definition of a tax_return_preparer under sec_7701 and sec_301_7701-15 sec_301_7701-15 defines a tax_return_preparer as any person who prepares for compensation all or a substantial portion of any return of tax or claim_for_refund of tax sec_301_7701-15 excludes certain persons from the definition of tax_return_preparer for example any individual who provides only typing reproduction or other mechanical assistance in the preparation of a return of claim_for_refund under sec_301_7701-15 section of revproc_2007_40 and publication list some of the penalties that may be imposed against an ero that is also a return preparer including those set forth in sec_6694 sec_6695 and sec_6713 postn-139152-13 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
